


110 HR 1823 IH: Ambulatory Surgical Center Medicare

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1823
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Meek of Florida
			 (for himself, Mr. Herger,
			 Mr. Bishop of Georgia,
			 Mr. Hall of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Miller of Florida,
			 Mr. Ortiz,
			 Mr. Paul, Mr. Reyes, Mr.
			 Sessions, Mr. Souder,
			 Mr. Michaud,
			 Mr. Latham,
			 Mr. Marchant,
			 Mr. Lewis of Kentucky, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  modernize payments for ambulatory surgical centers under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Ambulatory Surgical Center Medicare
			 Payment Modernization Act of 2007.
		2.Medicare payment for
			 ambulatory surgical center services
			(a)In
			 GeneralSection 1833(i) of the Social Security Act (42 U.S.C.
			 1395l(i)) is amended to read as follows:
				
					(i)(1)Payment shall be made
				under this part in the amount specified under paragraph (2) for facility
				services furnished to an individual in an ambulatory surgical center in
				connection with any outpatient surgical procedure covered under this part as a
				hospital outpatient department service, except for those procedures that the
				Secretary designates, in consultation with appropriate trade and professional
				organizations (including those having direct experience with ambulatory
				surgical centers), as posing a significant safety risk or requiring an
				overnight stay when performed in ambulatory surgical centers. Absent an
				identifiable safety risk specific to the performance of a particular procedure
				in an ambulatory surgical center, the Secretary shall presume that an
				outpatient surgical procedure covered under this part as a hospital outpatient
				department service does not pose a significant safety risk when performed in
				ambulatory surgical centers. Not less frequently than once every two years the
				Secretary shall review and, may, after public comment, make appropriate
				adjustments to this list of procedures excluded from coverage when performed in
				ambulatory surgical centers as the Secretary deems necessary.
						(2)(A)Subject to subparagraphs
				(B) (C), and (D) the amount of payment to be made under this subsection for
				facility services furnished to an individual in an ambulatory surgical center
				in accordance with paragraph (1) shall be equal to 75 percent of the fee
				schedule amount determined under paragraph (3)(A) of subsection (t) for payment
				of the same service furnished in hospital outpatient departments, as adjusted
				under paragraphs (4)(A), (6), and (15) of such subsection, less a 20 percent
				beneficiary copayment.
							(B)For covered ambulatory surgical
				center services furnished on or after January 1, 2008, and before January 1,
				2012, for which the ambulatory surgical center payment amount payable under
				this subsection in 2007 (in this subsection referred to as the 2007 ASC
				payment amount) is less than 75 percent of the hospital OPD fee
				schedule amount under subsection (t) in 2007 for the same services, the amount
				of payment under this subsection shall be calculated as follows:
								(i)For services furnished during 2008,
				the amount shall be equal to the sum of—
									(I)80 percent of the 2007 ASC payment
				amount, as increased by the market basket percentage increase applicable under
				subsection (t)(3)(C)(iv) for OPD services occurring during the fiscal year
				ending in such year; and
									(II)20 percent of the payment amount
				under paragraph (2)(A) for 2008.
									(ii)For services furnished during 2009,
				the amount shall be equal to the sum of—
									(I)60 percent of the 2007 ASC payment
				amount as increased under clause (i)(I) and as further increased by the market
				basket percentage increase applicable under subsection (t)(3)(C)(iv) for OPD
				services occurring during the fiscal year ending in such year; and
									(II)40 percent of the payment amount
				under paragraph (2)(A) for 2009.
									(iii)For services furnished during 2010,
				the amount shall be equal to the sum of—
									(I)40 percent of the 2007 ASC payment
				amount as increased under clauses (i)(I) and (ii)(I) and as further increased
				by the market basket percentage increase applicable under subsection
				(t)(3)(C)(iv) for OPD services occurring during the fiscal year ending in such
				year; and
									(II)60 percent of the payment amount
				under paragraph (2)(A) for 2010.
									(iv)For services furnished during 2011,
				the amount shall be equal to the sum of—
									(I)20 percent of the 2007 ASC payment
				amount as increased under clauses (i)(I), (ii)(I), and (iii)(I) and as further
				increased by the market basket percentage increase applicable under subsection
				(t)(3)(C)(iv) for OPD services occurring during the fiscal year ending in such
				year; and
									(II)80 percent of the payment amount
				under paragraph (2)(A) for 2011.
									(C)For covered ambulatory surgical
				center services for which the 2007 ASC payment amount is—
								(i)greater than 75 percent, but less than
				100 percent, of the hospital OPD fee schedule amount under subsection (t) in
				2007 for the same services, the amount of payment under this subsection shall
				be the greater of the 2007 ASC payment amount or—
									(I)for services furnished in 2008, the
				payment amount under subparagraph (B)(i);
									(II)for services furnished in 2009,
				the payment amount under subparagraph (B)(ii);
									(III)for services furnished in 2010,
				the payment amount under subparagraph (B)(iii);
									(IV)for services furnished in 2011,
				the payment amount under subparagraph (B)(iv); or
									(V)in 2012 and subsequent years, the
				payment amount under subparagraph (A),
									but in no
				case in excess of the then applicable hospital OPD fee schedule amount;
				or(ii)greater than the hospital OPD fee
				schedule amount under subsection (t) in 2007 for the same services, the amount
				of payment under this subsection—
									(I)for services furnished during 2008,
				is equal to the midpoint between the 2007 ASC payment amount and 100 percent of
				such 2007 hospital OPD fee schedule amount; or
									(II)for services furnished in a
				subsequent year is equal to the greater of the 2007 hospital OPD fee schedule
				amount or the payment amount specified under subclause (I) through (V) of
				clause (i) for the year involved, but in no case in excess of the then
				applicable hospital OPD fee schedule amount.
									(D)Notwithstanding subparagraphs (A),
				(B), and (C), if a facility service furnished to an individual in an ambulatory
				surgical center includes an implantable medical device, the amount of payment
				for that service shall be equal to the sum of—
								(i)100 percent of the hospital OPD fee
				schedule amount that the Secretary determines is associated with the device;
				and
								(ii)75 percent of non-device-related
				component of the OPD fee schedule amount;
								less a
				20 percent beneficiary
				copayment..
			(b)Conforming
			 Amendments
				(1)Section
			 1832(a)(2)(F)(i) of such Act (42 U.S.C. 1395k(a)(2)(F)(i)) is amended—
					(A)by striking
			 section 1833(i)(1)(A) and inserting section
			 1833(i)(1);
					(B)by striking
			 the standard overhead amount as determined under section
			 1833(i)(2)(A) and inserting the amount determined under section
			 1833(i)(2); and
					(C)by striking all
			 that follows as full payment for such services and inserting
			 , or.
					(2)Section
			 1833(a)(1)(G) of such Act (42 U.S.C. 1395l(a)(1)(G)) is amended—
					(A)by striking
			 subsection (i)(1)(A) and inserting subsection
			 (i)(1);
					(B)by striking
			 for services furnished beginning and all that follows through
			 subsection (i)(2)(D); and
					(C)by striking
			 such revised payment system and inserting under
			 subsection (i)(2).
					(3)Section 1833(a)(4)
			 of such Act (42 U.S.C. 1395l(a)(4)) is amended—
					(A)by striking
			 section 1833(i)(1)(A) and inserting subsection
			 (i)(1); and
					(B)by striking
			 paragraph (2) or (3) of subsection (i) and inserting
			 subsection (i)(1).
					(c)Effective
			 DateThe amendments made by this section shall apply to
			 ambulatory surgical center services furnished on or after January 1,
			 2008.
			
